Citation Nr: 1621890	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-19 259	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for headaches (claimed as residuals of a head injury to include light headedness, mood disorder, and anger dysfunction) from August 9, 1972 to October 16, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran- Appellant and his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 decision, in relevant part, granted his claim of entitlement to service connection for headaches and rated them initially as 
0-percent disabling, so noncompensable, retroactively effective from August 9, 1972.  The more recent June 2012 decision confirmed and continued that initial 0 percent rating for his headaches until increasing the rating for them to 30 percent as of October 17, 2011.  That amounted to a "staging" of the rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating VA is to assign different ratings in this circumstance to compensate the Veteran for times when his disability deserved different ratings).

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in support of his claim for an initial compensable rating for his headaches for the initial period from August 9, 1972 to October 16, 2011.  A transcript of the hearing has been associated with his claims file, so is part of the record on appeal.

In a subsequent March 2015 decision, the Board granted a compensable rating of 30 percent, but no higher, for the Veteran's headaches for the initial period from August 9, 1972 to October 16, 2011.  The Veteran appealed the Board's decision concerning this claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision that had not granted a rating higher than 30 percent for the headaches for this initial period at issue and remanding this claim back to the Board for further development and readjudication in compliance with directives specified.  The JMPR indicated the Board had failed to provide an adequate statement of its reasons or bases for not granting an even higher rating for this service-connected disability during this initial period at issue (meaning a rating even greater than 30 percent).  The Board, therefore, is providing this explanation in this additional decision.

There is now also the additional, derivative, TDIU claim that must be addressed.  But rather than immediately adjudicating this claim, the Board instead is REMANDING it to the Agency of Original Jurisdiction (AOJ) for necessary further development.


FINDING OF FACT

The Veteran's headaches did not result in very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability from August 9, 1972 to October 16, 2011.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 percent for the headaches during this initial period at issue from August 9, 1972 to October 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

When, as here, however, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and the claim since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for the disability, the underlying claim has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Consequently, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC in June 2012 after separately appealing the initial rating assigned for his service-connected disability.  He also since has been provided a Supplemental SOC (SSOC).  Together, the SOC and SSOC cite the applicable law, including the criteria for establishing his entitlement to a higher rating for this disability, and provide discussion of the reasons or bases for not assigning a higher initial rating for his headache disability.  He therefore has received all required notice concerning this claim.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that this additional obligation to assist the Veteran with this claim also has been satisfied.  His service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his headache disability during the initial time period at issue according to the relevant criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Thus, additional examination of this disability is not needed.  38 C.F.R. § 3.327(a).  Indeed, not even a "retrospective" medical opinion is needed of the type contemplated by Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008), since there is sufficient evidence already in the file allowing the Board to assess the severity of this headache disability even during the initial period at issue from August 1972 to October 2011, so over the course of many prior years.

Finally, regarding the Veteran's hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for this disability.  There is no indication there is any evidence pertinent to this claim that has not been obtained and that is obtainable.  Thus, the Board finds that the duties under Bryant have been met.  Moreover, in their hearing testimony (questions and responses) the Veteran and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Standard of Review

In readjudicating this claim, the Board has reviewed all of the relevant evidence in the claims file.  And although, as the JMPR indicates, the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Merits of the Claim

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Because of the Board's prior March 2015 decision, the Veteran's headaches have been rated as 30-percent disabling under 38 C.F.R. § 4.124a, DC 8100, from August 9, 1972 to October 16, 2011.  He believes an even greater 50 percent rating is warranted for this initial period.  But just as the Board previously concluded, the evidence does not support increasing his disability rating to this even greater level, at least not during this initial period at issue.

DC 8100, which concerns migraines, provides that:  a 50 percent evaluation is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.

The record contains VA and private medical records dated during the appeal period.  38 C.F.R. § 3.400(o)(2).  As will be discussed, these records tend to reflect that the Veteran's service-connected headaches did not result in very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability during the time period under consideration.  Diagnostic Code 8100.  

Neither the regulations nor the Court has defined "prostrating ." Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostrating" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board previously denied this even higher 50 percent rating for the initial period at issue in its prior March 2015 decision (while, at the same time, increasing the rating for the headaches for this initial period from 0 to 30 percent).  The Court, however, since has granted the JMPR in August 2015.  The JMPR specifically noted that, where there is evidence suggesting some impact on a Veteran's economic adaptability, as in this case, the Board should analyze how that evidence does or does not relate specifically to the term 'severe economic inadaptability' in order to comply with the auspices of 38 U.S.C. § 7104(d)(1).  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Following the Court's granting of the JMPR, the Veteran's attorney again submitted summaries of the lay testimony submitted previously:  "In a statement, dated May 9, 2011, the Veteran's ex-wife explained that during her time with [the Veteran] from 1973 through 1982, he complained of headaches at least four to five times a week.  She noted that his headaches required total darkness and quiet and if that did not happen, he screamed and threw things, driving her and their children away from their home.  In a statement, dated May 18, 2011, his current wife reported the Veteran's need to take pain medications for his headaches, to isolate himself multiple times, and to lie down in a dark room for hours.  In a statement, dated May 19, 2011, the Veteran's nephew wrote about his uncle's complaints of unbearable headaches.  He also described that if others did not accommodate for total silence and darkness, the Veteran would launch into an abusive verbal tirade.  In a statement dated May 19, 2011, [the Veteran] explained the headache pain would start at the back of his head then move to either side.  

He stated that when his headaches occurred, he cannot stand any light or noise and he becomes light-headed sometimes.  During a Board hearing on February 27, 2013, the Veteran testified that due to his headaches, he is unable to tolerate light.  He described the pain as excruciating and frequent, which caused him to take a lot of time off from work.  He also reported suffering, from one to two headaches a month that required him to lie down in a dark room, which have been present since his military service."

As already explained, a 50 percent rating requires "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Here, it is conceded that the Veteran had some prostrating attacks.  However, a 50 percent rating also requires that the attacks be productive of severe economic inadaptability.  The Veteran's attorney correctly explains that DC 8100 does not require that the claimant be completely unable to work in order to qualify for a 50 percent rating.  See Pierce, 18 Vet. App. at 446.  Indeed, an outright inability to work (or, at best, do only marginal employment) is more akin to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  But that said, it is equally true that a disability rating of whatever level recognizes there is impairment in earning capacity to an extent proportionate to the particular rating currently in existence.  Generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  And, here, the preponderance of the evidence is against finding that the Veteran's attacks during the initial period at issue were productive of severe economic inadaptability.

In support of this claim, the Veteran's attorney submitted the Veteran's Social Security Statement showing his earnings for purposes of Social Security withholdings from 1967 to 2015.  While the document shows the specific earnings for each year, it provides no indication of how much work the Veteran missed due to his headaches.  Therefore, the report is of just limited probative value.  There is no specific indication in the document showing what amounts to "severe economic inadaptability."  It only shows the Veteran made more money some years than others.

Going back to the notion of marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, it shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Again, though, all of this minimum-income reference is in relation instead to a TDIU.

After the JMPR, the Veteran filed a claim for a TDIU.  In his application for this additional benefit, the Veteran listed former employers and the approximate number of hours he had worked a week.  However, that application provides no evidence of his headaches causing severe economic inadaptability during the earlier years at issue.  He does not indicate, as examples, how many days off from work his headaches required or how they impacted his employment at all during those earlier years that are now under consideration.

The Board also again reviewed the medical evidence of record.  The critical issue is whether the Veteran is entitled to a 50 percent rating prior to October 16, 2011.  A VA treatment record dated in January 2012 shows he was seen for a refill of his migraine medicine.  He complained of debilitating headaches, but only "about once a month."  This record does not provide any indication he suffered what amounted to very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability during the period at issue from August 1972 to October 2011.

There is also a VA examination report dated in July 2011.  The examiner reported the following:  "This is a 60-year-old black male who worked in sales and was medically retired in 2007 mainly because of his heart and diabetes.  I was asked to see him today for traumatic brain injury evaluation and headache evaluation.  He said that he went to San Diego when he was in boot training and he fell and hit his head.  He did not recall any of the specifics.  He does not really remember it...but he remembers that he did not have loss of consciousness.  After that, he did develop some headaches.  The headaches caused him to be sensitive to light in the bifrontal region.  Occasionally they would go back to the occipital region.  They lasted for several years but in the last few years he has not had any headaches..."  This recounting of the history of his headaches differs substantially from his testimony during his hearing before the Board, when he claimed instead to have experienced headaches 1-2 times every month since his service, so quite a bit more often.  This differing account of just how often he experienced the headaches, much less how bad they were, tends to undermine his credibility, also the credibility of the others who have offered supporting statements on his behalf since they, too, describe far more frequent and severe headaches.  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of evidence, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).


As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Here, importantly, this examination report provides no evidence in support of a finding that the Veteran suffered from very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the period at issue.  Therefore, it does not support a finding of entitlement to a higher award.

The claims file also includes other treatment records.  For example, there are records from the Little Rock Cardiology Clinic dated from December 2006 to February 2009.  These records do not offer any information on the Veteran's headaches or their consequent effects.  In fact, there are several other treatment records in the file from various provides showing treatment for several ailments over the years, but none of them concern treatment for headaches, including specifically of the migraine variety.

Treatment records also were provided by the Social Security Administration (SSA).  However, these records also did not show any treatments or complaints of headaches.  The Veteran's application for SSA benefits is dated in February 2007 and, interestingly, he did not include headaches or migraines as an illness, injury or condition limiting his ability to work.  Also, on the list of medications he was then currently taking (i.e., in 2007), the medicines are noted to have been for his heart, hypertension, diabetes, and cholesterol.  Nothing about headaches was mentioned.

As the Veteran's attorney has outlined, the Veteran has submitted several lay statements substantiating his allegations regarding the frequency, severity and duration of his headaches from August 1972 to October 2011.  These statements include one from his ex-wife attesting that he had complained of debilitating headaches at least four to five times a week from 1973 to 1985.  He also submitted a statement from his current wife attesting that he has taken pain medication for his headaches ever since she has known him and that, when he has a headache, he has to lie down in a dark room for hours.

The Veteran also submitted an October 2011 letter from J.J. stating that he remembers the Veteran coming into a drug store on occasions from 1972 to 1985 to have prescriptions filled from Dr. M.A.J., and that J.J. observed the Veteran with severe headache symptoms during those visits.  The Veteran also submitted a letter from Dr. D.L.  The letter indicates that the Veteran was seen on the date the letter was written, which was in December 2011.  Dr. D.L. explained that the Veteran began to have severe headaches in the military in 1970.  "They occur at least 2 to 3 times a month.  He may have [two] a week and sometimes may go 2 to 3 weeks without headaches.  He may get nausea prior to the headaches and he gets dizziness.  The headaches can last 24 to 36 hours and he must lie down in a quiet room to rid himself of the headaches.  [The Veteran] is totally incapacitated when the headaches start and is presently taking Maxalt and Ibuprophen to relieve symptoms."

The Veteran also submitted a statement from L.M., who worked with him during the 1970s.  L.M. observed the Veteran struggle with headaches that were a tremendous burden to him and caused him to miss a lot of work.  He would cover his head with his jacket to prevent seeing light and complain of severe pain.  As well, the Veteran submitted a statement from J.C., with whom he worked in the 1980s.  J.C. indicated the Veteran often had headaches that bothered him tremendously and affected his abilities to perform his duties.  J.C. added that, when the Veteran had headaches, he would have to find a room with total darkness and quiet.

The experiencing of a headache, and all that goes along with it, such as having to avoid light (photophobia), lie down, etc., is the type of phenomenon that even a lay person may attest to since this involves firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Still, though, after again considering the collective body of relevant evidence in this particular appeal, the Board finds that the criteria still are not met for a higher 50 percent rating for the headaches from August 1972 to October 2011.  The Veteran has testified that he had migraines with characteristic prostrating attacks, and his hearing testimony is reinforced by the lay statements of his wife, ex-wife, J.J., L.M., and J.C.  But at the same time, his hearing testimony conversely is not reinforced by the July 2011 examination report.  During that examination he contrarily indicated that he had not been experiencing headaches throughout the period at issue.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

In general, however, a Veteran is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  He has not submitted any evidence indicating he suffered from attacks that were productive of severe economic inadaptability during the time in question.  There has been no testimony or other evidence showing specifically how much work he missed or how much he suffered at work because of his headaches.  And to the extent there is testimony or other documentary evidence, it is inconsistent with information he provided the VA compensation examiner in the course of being evaluated.  While the letters submitted on his behalf show he suffered from severe headaches during the period in question, they do not provide competent evidence that the headaches in turn caused severe economic inadaptability.  In fact, to the contrary, the 2011 VA examination report indicates the Veteran suffered from headaches admittedly for a period of time after the military in the early 1970s but had not suffered from any headaches for many years.  This reported history of his headaches is in stark contrast with his hearing testimony and the statements submitted by him and others on his behalf because it paints a completely different picture of just how bad his headaches have been and their consequent effects, including especially in terms of his economic adaptability.

In sum, then, the evidence on the whole demonstrates that the Veteran is not entitled to an initial evaluation higher than 30 percent for his headaches.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extra-Schedular Consideration

The Board additionally has considered referring this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration, but has determined that no such special consideration is warranted.  There is no evidence of exceptional or unusual circumstances to warrant referring this claim for this special consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his migraines are considered under the appropriate DC; the rating criteria also contemplate his consequent functional and other impairment owing to his symptoms, including specifically in terms of his economic adaptability.  Hence, the rating criteria contemplate his symptomatology.  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.  So although he also has reported missing a lot of time from work, owing to his headaches, this, too, is contemplated by his schedular rating for this service-connected disability.

The assigned schedular evaluation for this service-connected disability therefore is adequate and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been entirely on an outpatient basis.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to an initial rating higher than 30 percent for the headaches from August 9, 1972 to October 16, 2011 is denied.


REMAND

The derivative issue of entitlement to a TDIU has been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, on a TDIU formal application (VA Form 21-8940) submitted in February 2016, the Veteran officially applied for this additional benefit.  But the AOJ has not yet adjudicated this derivative TDIU claim.  Therefore, this derivative claim must be remanded to ensure procedural due process and that there is a complete record upon which to decide this additional claim.  38 C.F.R. § 3.159.

Further regarding this issue of employability and this TDIU claim that derives from the claim for a higher rating for the headaches, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").


It is currently the Veteran Benefits Administration's (VBA's) policy that:  "If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities."  See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381.

Accordingly, this claim is REMANDED for the following action:

1.  If not already done, issue a notice letter for the derivative TDIU claim in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to fully develop this claim, including, if required, obtaining medical comment concerning the functional impairment caused solely by the service-connected disability(ies).

2.  Then adjudicate this derivative TDIU claim in light of this and all other relevant evidence.  If this benefit is not granted, send the Veteran and his attorney an SOC/SSOC concerning this derivative claim and give them opportunity to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


